Ltjke, J.
Clemons sued Pearce upon a series of promissory notes, and, as against the plea of the defendant, recovered judgment. The motion for a new trial, complaining that the evidence did not authorize the verdict, and that the court’s charge unduly stressed the question of the burden of proof to be carried by the defendant in order to sustain his plea, was overruled. Held, that the overruling of the motion for a new trial was not erroneous for any reason pointed out in the record.

Judgment affirmed.


Broyles, O. J., and Bloodioor-th, J., eoneur.